Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 1 of 11




                EXHIBIT 2
Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 2 of 11




                    U.S. DISTRICT COURT
                WESTERN DISTRICT OF WASHINGTON

  STRIKE 3 HOLDINGS, LLC, a               )
  Delaware corporation,                   )
                                          )
              Plaintiff,                  )
                                          ) No.
        -vs-                              ) 2:17-cv-01731-TSZ
                                          )
  JOHN DOE, subscriber assigned           )
  IP address 73.225.38.130,               )
                                          )
           Defendant.                     )
  _____________________________           )
                                          )
  JOHN DOE subscriber assigned            )
  IP address 73.225.38.130,               )
                                          )
              Counterclaimaint,           )
                                          )
        -vs-                              )
                                          )
  STRIKE 3 HOLDINGS, LLC,                 )
                                          )
              Counterdefendant.           )

           The deposition of
  SUSAN BLACKWOOD STALZER, called for examination
  pursuant to notice and the Rules of Civil
  Procedure for the United States District Courts
  pertaining to the taking of depositions, taken
  before Allison D. Weber, CSR, a notary public
  within and for the County of Cook and State of
  Illinois, at 8745 West Higgins Road, Suite 110,
  Chicago, Illinois, on April 16, 2019, at the
  hour of 10:08 o'clock a.m.


  Reported by:      Allison D. Weber, CSR
  License No.:      084-002238



                                                                    2
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 3 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE    SUSAN STALZER                      APRIL 16, 2019



1             A.     Yes.
2             Q.     So in your business as a real estate
3      agent probably a speculation would be if you
4      have never seen the house before, you would say,
5      well, I think it might be 3,000 square feet,
6      that would be a speculation, but if you actually
7      look at it, you can estimate what the square
8      footage of the house is; is that fair?
9             A.     I understand the difference between
10     the two, if that's what you're asking.
11            Q.     Excellent.      Okay.   Now, you testified
12     that -- is it Mr. Othon?
13            A.     Othon.
14            Q.     How do you spell that?
15            A.     O-t-h-o-n.
16            Q.     You had friends in common.          And are
17     these friends in common associated with the
18     pornographic industry?
19            A.     No.
20            Q.     Just friends in common.           What friend
21     did he know that introduced you to
22     Strike 3 Holdings?
23            A.     None.
24            Q.     So he knew of Strike 3 Holdings?
25            A.     He did.

                                                                                  11

     BARRETT REPORTING, INC.          (888) 740-1100          www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 4 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE     SUSAN STALZER                     APRIL 16, 2019



1             Q.     Okay.     And who did he -- did he tell
2      you who he knew at Strike 3 Holdings?
3             A.     No.
4             Q.     So what did he do?         Did he say call up
5      a person at Strike 3 Holdings about extra work?
6             A.     He said if I was interested that he
7      would put me in touch with the company.
8             Q.     In touch.       And who did he put you in
9      touch with?
10            A.     Emily Kennedy.
11            Q.     And when did you first speak with
12     Miss Kennedy?
13            A.     I cannot tell you exactly.         I believe
14     it's around 2014, sometime during 2014.
15            Q.     And what did Miss Kennedy tell you in
16     2014?
17            A.     That was not in relation to Strike 3
18     at that point.
19            Q.     What was it in relation to?
20            A.     They were working for Malibu Media at
21     the time.
22            Q.     And did you verify any of the works
23     for Malibu Media?
24            A.     I did not.
25            Q.     Why didn't you?

                                                                                  12

     BARRETT REPORTING, INC.           (888) 740-1100        www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 5 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE   SUSAN STALZER                       APRIL 16, 2019



1             A.     That was not something that -- a
2      position that was offered to me.
3             Q.     What position was offered to you in
4      2014?
5             A.     I worked as an assistant in
6      proofreading e-mails.
7             Q.     Okay.     Proofreading e-mail?
8             A.     Uh-hum.
9             Q.     You proofread one e-mail or more?
10            A.     Multiple.
11            Q.     Multiple e-mails.
12                        And what was the content of these
13     e-mails?
14            A.     They were e-mails regarding
15     settlements.
16            Q.     Okay.     How many settlement e-mails did
17     you review?
18            A.     I could not begin to give you a
19     number.
20            Q.     Can you estimate?
21                   MR. BANDLOW:    If you can.      Don't
22            guess, but if you can estimate.
23                   THE WITNESS:    A very vague estimation
24            would be several hundred.
25

                                                                                  13

     BARRETT REPORTING, INC.         (888) 740-1100           www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 6 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE     SUSAN STALZER                     APRIL 16, 2019



1      BY MR. EDMONDSON:
2             Q.     Okay.     Over what period of time?
3             A.     Probably a year.
4             Q.     So were you reviewing 10 settlement
5      e-mails a week?
6             A.     I don't feel comfortable giving a
7      number --
8             Q.     Okay.
9             A.     -- simply because I don't feel like I
10     can be accurate.
11            Q.     Well, but you can estimate.
12            A.     It varied.
13            Q.     Okay.     You stated several hundred
14     settlement e-mails.           Would you say it was less
15     than 500?
16            A.     Probably.
17                   MR. BANDLOW:      If you can estimate.
18            Only if you can estimate.
19                   THE WITNESS:      Probably more.
20     BY MR. EDMONDSON:
21            Q.     Would you say it's less than a
22     thousand?
23            A.     Yes.
24            Q.     So somewhere between 500 and 1,000
25     e-mails over a period of one year?

                                                                                  14

     BARRETT REPORTING, INC.           (888) 740-1100        www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 7 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE    SUSAN STALZER                      APRIL 16, 2019



1      understand your testimony correctly, there is a
2      link on your desktop.         What's the title of that
3      link?
4             A.     Verification tool.
5             Q.     Verification tool.        Who provided you
6      with that link?
7             A.     Strike 3.
8             Q.     Okay.     And who at Strike 3 provided
9      you with that link?
10            A.     Sud.      Please do not ask me his last
11     name because I cannot spell it, nor pronounce
12     it.
13            Q.     Well, can you say it?
14            A.     No, sir, I cannot pronounce it, and I
15     wouldn't guess at the spelling.
16            Q.     Do you get e-mails directly from Sud?
17            A.     I do.
18            Q.     Well, how many e-mails have you gotten
19     from Sud since your engagement with Strike 3
20     started?
21            A.     I don't know.
22            Q.     Can you estimate?
23            A.     Less than 100.
24            Q.     And what's the topic of these e-mails?
25            A.     The only e-mails I get from Sud are to

                                                                                  37

     BARRETT REPORTING, INC.          (888) 740-1100         www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 8 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE   SUSAN STALZER                       APRIL 16, 2019



1      let me know when things have been loaded into
2      the verification tool and the verification needs
3      to be done.
4             Q.     And how often do you get an e-mail
5      from Sud?
6             A.     It varies.
7             Q.     Do you get one a week?
8             A.     I would say on average yes.
9             Q.     Do you know how many cases have been
10     filed by Strike 3 Holdings?
11            A.     No.
12            Q.     Do you know the purpose of -- strike
13     that.
14                         Do you know what your verification
15     task is going to be used for by Strike 3
16     Holdings?
17            A.     Yes.
18            Q.     And what's your understanding of that?
19            A.     My understanding is that it's been
20     discovered that some of Strike 3 properties has
21     potentially been downloaded illegally, thus
22     stolen and that they're trying to protect their
23     copyright rights and their property.
24            Q.     Who told you that Strike 3 Holdings is
25     trying to protect their copyrights?

                                                                                  38

     BARRETT REPORTING, INC.         (888) 740-1100          www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 9 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE   SUSAN STALZER                       APRIL 16, 2019



1             A.     I don't believe so, no.
2             Q.     Have you ever worked with a computer
3      system that's 100 percent accurate?
4                    MR. BANDLOW:    Objection.       Vague and
5             ambiguous.
6                         You can answer.
7                    THE WITNESS:    I would say no.
8      BY MR. EDMONDSON:
9             Q.     And did you ever inquire as to whether
10     the information given to you was processed
11     accurately or not?
12            A.     It was made clear to me that the
13     information I was being given was the most
14     accurate and best possible information that
15     could be provided.
16            Q.     Okay.     And who made that
17     representation to you?
18            A.     I'm just trying to think if I can
19     identify who specifically it came from.             It was
20     probably during the course of e-mail exchanges
21     with Sud, Emily and perhaps Tobias.
22            Q.     So these representations on accuracy
23     is -- are in e-mails somewhere?
24            A.     Potentially.
25            Q.     Would they be in the Slack

                                                                                128

     BARRETT REPORTING, INC.         (888) 740-1100          www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 10 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE    SUSAN STALZER                    APRIL 16, 2019



1             of recently other than putting Windows on a
2             computer or something to that effect, I
3             believe I have done that.           It's certainly
4             been a while.
5       BY MR. EDMONDSON:
6             Q.     Have you installed Excel on your
7       computer?
8             A.     I bought it with it on it --
9             Q.     Okay.
10            A.     -- so I don't have to do it.
11                   MR. BANDLOW:     That's why you buy it
12            that way.
13      BY MR. EDMONDSON:
14            Q.     I may have asked this question.          Are
15      you aware of any other Strike 3 or General Media
16      System employees or independent contractors in
17      the Chicago area?
18            A.     I'm not aware of pretty much anybody's
19      location.
20            Q.     Well, are you aware of where
21      Emily Kennedy is located?
22            A.     It's my understanding she's in
23      California, but...
24            Q.     And how about Sud, do you know where
25      he's located?

                                                                               149

     BARRETT REPORTING, INC.          (888) 740-1100         www.barrettreporting.com
     Case 2:17-cv-01731-TSZ Document 175-2 Filed 07/29/19 Page 11 of 11
     STRIKE 3 HOLDINGS v. JOHN DOE    SUSAN STALZER                    APRIL 16, 2019



1             A.     Overseas is my understanding.
2             Q.     And how would you understand that he's
3       overseas?
4                    MR. BANDLOW:     How do you have that
5             understanding so it's not speculative?
6                    THE WITNESS:     I have that
7             understanding because I think at some point
8             I had sent an e-mail and I didn't get a
9             response, and Emily explained to me he was
10            in a different time zone, a significantly
11            different time zone.        If she told me which
12            or where, I do not recall that.
13      BY MR. EDMONDSON:
14            Q.     Have you reviewed any expert reports
15      in this case?
16            A.     That pertains to the legal case?
17            Q.     Have you -- do you know what an expert
18      report is?
19            A.     Only by maybe hearing it on TV, but,
20      no, I have not reviewed anything -- certainly
21      nothing has been presented to me as that.
22            Q.     Have you ever heard of a Patrick Page?
23            A.     I'm not familiar with that name.
24            Q.     And did you hear of -- okay.         Have you
25      heard of a Mr. Bunting?

                                                                               150

     BARRETT REPORTING, INC.          (888) 740-1100         www.barrettreporting.com
